Citation Nr: 1721922	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from October 1965 to October 1967 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in October 2015.  A transcript of this hearing is associated with the claims file.  

The Veteran's appeal was previously before the Board in January 2016 at which time the Board remanded the issue on appeal for additional development.  The Board further notes that, at that time, it also rendered a final decision on other issues on appeal at that time for claims for increased disability ratings for service-connected ischemic heart disease and posttraumatic stress disorder (PTSD).  Consequently, the only issue remaining on appeal at this time is the claim for service connection for a skin disorder, which has been returned to the Board after the requested development was completed by the Agency of Original Jurisdiction (AOJ).  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDING OF FACT

The Veteran's skin disorder, diagnosed as actinic keratosis and seborrheic keratosis, is not related to his military service, to include exposure to herbicide agents during his service in the Republic of Vietnam.
CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran filed a claim in March 2010 contending that he has skin cancer due to exposure to Agent Orange in service.  At the Board hearing in October 2015, the Veteran testified that he has spots on his body that he was told by nurses and a skin specialist were skin cancer and it was recommended he get them checked out at VA.  He acknowledged that no one has told him that he had chloracne and thus, his claim is for another kind of skin disorder.  He stated that he noticed the first spot on his skin on his leg about 8 to 10 years before and that the one on his ear popped out about two year ago.  He denied receiving any treatment for this skin disorder.  His contention at the hearing was that his skin condition is secondary to herbicide exposure in Vietnam. 

In January 2016, the Board remanded the Veteran's claim for service connection recharacterizing it as a claim for a skin disorder, including as due to herbicide exposure.  The Board noted that the Veteran is competent to identify observable skin conditions and found he did so in his October 2015 hearing testimony.  In addition, the Board noted that the Veteran's service personnel records confirm his service in the Republic of Vietnam during the Vietnam War thereby confirming the Veteran's presumed exposure to herbicide agents during such service.  However, the Board found that remand was necessary for a VA examination to obtain a medical opinion as to whether any current skin disorder the Veteran has is related to such exposure in service.  The Board also requested that updated treatment records be obtained.

VA treatment records were obtained on remand for the period of April 2009 through November 2016.  These treatment records show the Veteran neither complained of any skin problem nor received any treatment for skin problem until January 2016.  A Primary Care treatment note dated January 28, 2016 demonstrates the Veteran reported having lesions on his left ear, back and leg for the last six to eight months that were not resolving, and he asked for Dermatology referral, which was given for an impression of actinic keratosis.  The Veteran underwent Dermatology consultation on March 15, 2016.  He reported having a few spots on his face, left ear and back at that time.  He gave a history of having worked in construction, but not anymore, now avoiding the sun, but not wearing sunscreen.  A skin examination was notable for verrucous, stuck-on brown papules on the left lobule and back, and three scaly, thin, pink papules on the right cheek and scalp.  The assessment was multiple actinic keratoses, which were removed with liquid nitrogen, and seborrheic keratosis, which was considered benign and reassurance was given.  

In addition, as requested by the Board, the Veteran underwent VA examination in March 2016 (prior to the VA Dermatology consultation) at which the Veteran reported certain lesions popping out on his body.  He reported the first lesion on the inner left leg appeared five to six years ago but the rest he did not recall when they appeared.  On examination, the examiner found two small plaques on the posterior trunk; one raised, pale color, firm lesion in the left inner thigh; and a 1 cm x 1 cm area of ecchymosis on the anterior chest.  The examiner diagnosed the Veteran to have actinic keratosis.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that, in his opinion, none of these lesions are related to Agent Orange or related to service, but he did not provide a rationale.  However, an addendum opinion was requested to obtain a rationale, which was provided in April 2016.  In the request, the examiner was also asked to consider the findings of the March 2016 Dermatology consultation.  In the April 2016 addendum, the VA examiner provided a rationale upholding his prior opinion stated that the review of the Veteran's service treatment records does not show any skin lesions at the time of entrance and exit from service, and the medical literature does not support a relationship between this condition and exposure to herbicide agents.  Specifically, the examiner provided a citation to medical literature that states:  "Sex and age influence the risk for AK (actinic keratosis).  Men are more likely than women to develop these lesions, and the prevalence of AK rises with age.  Risk factors:  UV exposure, sun exposure."  The examiner also noted that the Veteran worked in construction and was exposed to UV exposure post separation.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

As previously acknowledged in the Board's prior remand, the Veteran's service records clearly demonstrate he served in the Republic of Vietnam.  Consequently, he is presumed to have been exposed to herbicide agents during such service.  However, the Veteran is not claiming an enumerated presumptive disease, as he admitted at his hearing he is not claiming service connection for chloracne or other acneform disease consistent therewith.  Consequently, the Veteran must establish an actual relationship exists between his current skin disorder and his presumed exposure to herbicide agents during service in order for service connection to be warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The competent, credible and probative evidence of record fails to demonstrate that the Veteran's current skin disorders, diagnosed as actinic keratosis and seborrheic keratosis, are related to his active military service to include exposure to herbicide agents.  

The Veteran's service treatment records are silent for any complaints of or treatment for a skin disorder in service.  His separation examination was silent for any abnormalities related to his skin.  In fact, the Veteran has not even claimed that his current skin disorder had its onset in service.  Rather, he has stated based upon his testimony at the Board hearing that, at its earliest, the onset was in 2005, approximately 38 years after his discharge from service.  Furthermore, the Veteran had no treatment for a skin disorder until 2016, almost 50 years after his discharge from service.  The Veteran even acknowledged at the October 2015 Board hearing that he had not received any treatment for his skin disorder despite the fact that he was reportedly told that what he had was "skin cancer."

Consequently, the Board finds that the absence of a skin disorder in the service treatment records or of persistent symptoms of such a disorder at separation, along with the first evidence being many years later, tends to disprove the assertion that the Veteran's actinic keratosis or seborrheic keratosis was incurred during his active military service.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service when considered with other factors.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); see also Horn v. Shinseki, 25 Vet. App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be "'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'")

Furthermore, the medical evidence, including the medical opinion of record, indicates that the type of skin disorders the Veteran has are typical of someone of his age and with his history of sun exposure (history of working in construction post-service).  The Board notes that, for chloracne, which is a recognized herbicide-related disease, service connection requires that it appear within one year of exposure.  In this case, the Veteran has not submitted any evidence to support such a relationship otherwise exists.

The Board finds highly probative and persuasive March 2016 VA examiner's medical opinion who found that the Veteran's skin disorder is not at least as likely as not related to service as there was nothing in service and the medical literature does not support a relationship between the Veteran's skin disorder and exposure to herbicide agents, but rather to age and UV exposure.  

Finally, the Veteran has not provided any medical evidence to support a connection between a current skin disability and service.  While he is competent to report observable skin symptoms, his own statements, alone, do not constitute competent medical evidence with respect to etiology, as he is a lay person.  Medical expertise is necessary for diagnosis or etiology of specific skin disorders.  See 38 C.F.R. § 3.159(a)(1); Jandreau, 429 F.3d at 1372.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a skin disorder, including due to exposure to herbicide agents, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin disorder, to include exposure to herbicide agents, is denied.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


